FILED
                            NOT FOR PUBLICATION                             JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50343

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00118-GW

  v.
                                                 MEMORANDUM *
SILVANO MORALES FLORES, a.k.a.
Silvano Flores Morales,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Silvano Morales Flores appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Morales Flores’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Morales Flores the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. However,

we remand the case to the district court with instructions to amend the judgment to

delete the incorrect reference to 18 U.S.C. § 1326(a) and (b)(2) and replace it with

the proper statute of conviction, 8 U.S.C. § 1326(a). In addition, the court should

strike the special conditions of supervised release, which are only applicable in

cases in which the court imposes a fine or restitution. See C.D. Cal. General Order

01-05.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED; REMANDED to correct the judgment.




                                           2                                     11-50343